DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to an amendment/response filed 7/1/2021.
Claims(s) 1-20 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 7/1/2021 and 2/5/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings were received on 2/5/2021.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Comments Regarding Subject Matter Eligibility
The potential abstract ideas of “determine, based on transmission information...” and “determine a configuration for transmitting uplink...” as noted in claim 1 and similarly as noted in claim 20 and “determine one or more occasions...” and “determine whether the first device is expected...” are considered as not capable of being performed in the human mind and the claims are therefore considered as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7, 8, 10, 11, 12, 13, 14, 15, 16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo et al. US 20220264460 embodiment #A (hereinafter “SeoA”).

As to claim 1:
SeoA discloses:
A first device comprising:
at least one processor; and
at least one memory including computer program codes;
the at least one memory and the computer program codes are configured to, with the
at least one processor, cause the first device to:
receive, from a second device, information indicating one or more occasions configured for detection of physical downlink control channel (PDCCH) transmission carrying a wake-up indication;
(“Referring to FIG. 26, the WUS monitoring occasion may be determined, for example, based on a message setting a search space (set). Here, the WUS may be a DCI format including a wake-up indication. For example, DCI format 2_6 is a DCI format used to notify the UE of power saving information outside the DRX active time. DCI format 2_6 may include, for example, a wake-up indication (1 bit), information related to dormancy of the secondary cell, and the like. This DCI format is transmitted through the PDCCH. Accordingly, the WUS monitoring may be expressed as one of PDCCH monitoring. An occasion to monitor such a WUS may be determined by a message setting a search space (set).”; Seo et al.; 0226)
(“In one aspect, provided is a method of monitoring a downlink control channel by a user equipment (UE). The method includes receiving a first configuration message informing of a direction of resources of a slot, receiving second configuration message informing of a monitoring occasion for detecting a wake up signal (WUS) and based on that a first downlink control channel monitoring for detecting the WUS is not required as a resource constituting the monitoring occasion overlaps a resource indicated as an uplink by the first configuration message, performing a second downlink control channel monitoring in a next discontinuous reception (DRX)-on duration.”; Seo et al.; 0008)
(“Referring to FIG. 30, WUS monitoring occasions 301, 302, and 303 may be configured for the UE. For example, WUS monitoring occasions may be set/instructed through a message for configuring the aforementioned search space (set).”; Seo et al.; 0290)
(“In addition, an uplink resource 304 may be configured for the UE. For example, the UE may be configured/instructed as an uplink for some or all of the symbols in the slot through the aforementioned tdd-UL-DL-ConfigurationCommon, tdd-UL-DL-ConfigurationDedicated, and the like.”; Seo et al.; 0291)
(“In this case, a portion overlapping with the uplink resource 304 may occur in a specific WUS monitoring occasion, for example, the WUS monitoring occasion 302 located before the second DRX-on duration. In this case, the UE does not perform PDCCH monitoring for WUS detection in the WUS monitoring occasion 302. And, in the second DRX-on duration, PDCCH monitoring for detecting a general DCI format other than WUS is performed. On the other hand, in other WUS monitoring occasions 301 and 303 that do not overlap the SSB resource 304, PDCCH monitoring for WUS detection is performed, and depending on the result, it may be determined whether to perform PDCCH monitoring in the corresponding DRX-on duration.”; Seo et al.; 0292)
(“As described above, ‘monitoringSlotPeriodicityAndOffset’ of Table 8 may inform slots for PDCCH monitoring based on periodicity and offset. And it can be said that these slots correspond to an occasion for PDCCH monitoring. Also, ‘duration’ indicates consecutive slots in which the search space lasts at each occasion. In FIGS. 26, 261 and 262 can be referred to as PDCCH monitoring occasion configured by ‘monitoringSlotPeriodicityAndOffset’, and the search space lasts in three consecutive slots in each PDCCH monitoring occasion.”; Seo et al.; 0233)
(where
See FIGs. 4-5 for “processor”, “memory”, “computer program codes”, etc.
“UE” maps to “first device”
“second device 200”/FIG. 1 maps to “second device”
“An occasion to monitor such a WUS may be determined by a message setting a search space (set).”/”receiving second configuration message informing of a monitoring occasion for detecting a wake up signal (WUS)”/” the search space lasts in three consecutive slots in each PDCCH monitoring occasion” maps to “receive, from a second device, information indicating one or more occasions configured for detection of physical downlink control channel (PDCCH) transmission carrying a wake-up indication”, “message setting a search space (set)”/”second configuration message” maps to “receive, from a second device, information indicating one or more occasions”, “configuration” maps to “configured”, “PDCCH” maps to “for detection of...PDCCH”, “monitor a WUS” maps to “carrying a wake-up indication”

determine, based on transmission information available at a first time point, whether a predetermined number of the one or more occasions overlap with active time of the first device, wherein the predetermined number of the one or more occasions are after the first time point;
(“In addition, a plurality of monitoring occasions may be set. In this case, if the first PDCCH monitoring for detecting the wake-up signal is not required in all of the plurality of monitoring occasions, the second PDCCH monitoring may be performed in the next discontinuous reception (DRX)-on duration. That is, when the first PDCCH monitoring cannot be performed due to all (valid) monitoring occasions (e.g., monitoring occasions located in front of the next DRX-on duration, but located within a certain time from the DRX-on duration) configured from the network overlap at least one of uplink resources, SSB resources, and LTE CRS resources, the second PDCCH monitoring may be performed in the next DRX-on duration.”; Seo et al.; 0288)
 (where
FIG. 29, S291/S292 maps to “transmission information available at a first time point”
“the search space lasts in three consecutive slots in each PDCCH monitoring occasion” maps to “predetermined number of one or more occasions”
“detecting the WUS is not required as a resource constituting the monitoring occasion overlaps a resource indicated as an uplink by the first configuration message” maps to “the one or more occasions overlap with active time of the first device”, where “overlaps” maps to “overlap”, “uplink by the first configuration message” maps to “with active time of the first device”
FIG. 29, S293/S294 are after S291/S293 which maps to “after the first time point”

determine a configuration for transmitting uplink information based on the determination; and 
(“Referring to FIG. 5, the processor 2000 may include a control channel monitoring unit 2010 and a data channel receiving unit 2020. The processor 2000 may execute methods (receiver's position) to be described later in the present disclosure. For example, the processor 2000 receives an offset based on the start slot of the discontinuous reception (DRX)-on duration, and depending on whether there is a WUS monitoring occasion in a time window between the time based on the offset and the start slot, WUS monitoring may or may not be performed. When the UE does not perform WUS monitoring (i.e., when WUS monitoring is skipped), the UE wakes up in the next DRX-on duration and performs PDCCH monitoring. Thereafter, PDSCH may be received (or PUSCH transmitted) based on the PDCCH. The processor 2000 receives a first configuration message informing of a direction of resources of a slot, receives a second configuration message informing of a monitoring occasion for detecting a wake up signal (WUS) and based on that a first downlink control channel monitoring for detecting the WUS is not required as a resource constituting the monitoring occasion overlaps a resource indicated as an uplink by the first configuration message, performs a second downlink control channel monitoring in a next discontinuous reception (DRX)-on duration. The processor 2000 may be an example of the processors 102 and 202 of FIG. 1.”; Seo et al.; 0082)
(“However, in some cases, in a situation in which the terminal is set to monitor the WUS, it may be difficult for the terminal to monitor the WUS in the WUS monitoring occasion (This may be expressed that the terminal is not required to monitor the WUS in the WUS monitoring occasion). For example, a case may occur in which a resource corresponding to WUS monitoring occasions overlaps a resource to be used for essential signal reception, and in this case, it is difficult for the terminal to perform WUS monitoring even if WUS monitoring is set. In this case, ambiguity occurs between the terminal and the network because it is not prescribed how the terminal should operate in the next DRX cycle associated with the WUS monitoring occasion, and unnecessary wake-ups may occur or response latency may increase.”; Seo et al.; 0006)
(where
Due to the “ambiguity”, “UE does not perform WUS monitoring (i.e., when WUS monitoring is skipped), the UE wakes up in the next DRX-on duration and performs PDCCH monitoring. Thereafter, PDSCH may be received (or PUSCH transmitted) based on the PDCCH” and selects the “first configuration message” which maps to “determine...based on the determination”, where “first configuration message” as noted in FIG. 29/S291 maps “configuration for transmitting uplink information”, “PUSCH transmitted” maps to “transmitting uplink information”

transmit the uplink information to the second device based on the configuration.
(where
“PUSCH transmitted” maps to “transmit the uplink information”
“second device”/FIG. 1 maps to “second device”
“first configuration message”/FIG. 29/S291 maps to “based on the configuration”

Seo et al. teaches a device receiving a first configuration message for UL/DL resources for a slot, receiving a second configuration for monitoring for WUS, determining whether resource overlap between the first and second configuration messages, then the device skips monitoring for the WUS to a later occasion.

As to claim 4:
SeoA discloses:
The first device, wherein the at least one memory and the computer program codes are further configured to, with the at least one processor, cause the first device to:
determine at the first time point whether the first device is or will be in active time at
 the time of the predetermined number of the one or more occasions; and
in accordance with a determination that the first device is or will be in active time, determine to skip monitoring the predetermined number of the one or more occasions; or 
in accordance with a determination that the first device will not be or is not in active time, determine to monitor the predetermined number of the one or more occasions.
(see FIGs 29 and 30)

As to claim 5:
SeoA discloses:
wherein the at least one memory and the computer program codes are further configured to, with the at least one processor, cause the first device to:
in accordance with the determination that the predetermined number of the one or more occasions overlap with the active time of the first device, transmit the uplink information based on a first configuration associated with a discontinuous reception on duration timer being running.
(“The UE may know a starting point of a DRX cycle, a duration (duration time) of the DRX cycle, a starting point of an on-duration timer, and a duration of the on-duration timer according to a DRX configuration. Thereafter, the UE attempts reception/detection for scheduling information (i.e., PDCCH) within the on-duration of each DRX cycle (this may be represented that scheduling information is monitored).”; Seo et al.; 0216)
(see FIGs. 26, 30)

As to claim 7:
SeoA discloses:
	...; or 
in accordance with a determination that the first device detects the PDCCH transmission, transmit the uplink information based on the detected PDCCH transmission.
(“Referring to FIG. 5, the processor 2000 may include a control channel monitoring unit 2010 and a data channel receiving unit 2020. The processor 2000 may execute methods (receiver's position) to be described later in the present disclosure. For example, the processor 2000 receives an offset based on the start slot of the discontinuous reception (DRX)-on duration, and depending on whether there is a WUS monitoring occasion in a time window between the time based on the offset and the start slot, WUS monitoring may or may not be performed. When the UE does not perform WUS monitoring (i.e., when WUS monitoring is skipped), the UE wakes up in the next DRX-on duration and performs PDCCH monitoring. Thereafter, PDSCH may be received (or PUSCH transmitted) based on the PDCCH. The processor 2000 receives a first configuration message informing of a direction of resources of a slot, receives a second configuration message informing of a monitoring occasion for detecting a wake up signal (WUS) and based on that a first downlink control channel monitoring for detecting the WUS is not required as a resource constituting the monitoring occasion overlaps a resource indicated as an uplink by the first configuration message, performs a second downlink control channel monitoring in a next discontinuous reception (DRX)-on duration. The processor 2000 may be an example of the processors 102 and 202 of FIG. 1.”; Seo et al.; 0082)

As to claim 8:
SeoA discloses:
	...; or 
in accordance with a determination that the first device detects the PDCCH transmission, transmit the uplink information based on the detected PDCCH transmission.
(“Referring to FIG. 5, the processor 2000 may include a control channel monitoring unit 2010 and a data channel receiving unit 2020. The processor 2000 may execute methods (receiver's position) to be described later in the present disclosure. For example, the processor 2000 receives an offset based on the start slot of the discontinuous reception (DRX)-on duration, and depending on whether there is a WUS monitoring occasion in a time window between the time based on the offset and the start slot, WUS monitoring may or may not be performed. When the UE does not perform WUS monitoring (i.e., when WUS monitoring is skipped), the UE wakes up in the next DRX-on duration and performs PDCCH monitoring. Thereafter, PDSCH may be received (or PUSCH transmitted) based on the PDCCH. The processor 2000 receives a first configuration message informing of a direction of resources of a slot, receives a second configuration message informing of a monitoring occasion for detecting a wake up signal (WUS) and based on that a first downlink control channel monitoring for detecting the WUS is not required as a resource constituting the monitoring occasion overlaps a resource indicated as an uplink by the first configuration message, performs a second downlink control channel monitoring in a next discontinuous reception (DRX)-on duration. The processor 2000 may be an example of the processors 102 and 202 of FIG. 1.”; Seo et al.; 0082)

As to claim 10:
Seo et al. discloses:
wherein the at least one memory and the computer program codes are further configured to, with the at least one processor, cause the first device to:
in accordance with a determination that the information transmitted in the one or more occasions is allowed to be different and that the predetermined number of the one or more occasions overlap with the active time of the first device, transmit the uplink information based on a first configuration associated with a discontinuous reception on duration timer being running. 
(“The UE may know a starting point of a DRX cycle, a duration (duration time) of the DRX cycle, a starting point of an on-duration timer, and a duration of the on-duration timer according to a DRX configuration. Thereafter, the UE attempts reception/detection for scheduling information (i.e., PDCCH) within the on-duration of each DRX cycle (this may be represented that scheduling information is monitored).”; Seo et al.; 0216)
(“Referring to FIG. 5, the processor 2000 may include a control channel monitoring unit 2010 and a data channel receiving unit 2020. The processor 2000 may execute methods (receiver's position) to be described later in the present disclosure. For example, the processor 2000 receives an offset based on the start slot of the discontinuous reception (DRX)-on duration, and depending on whether there is a WUS monitoring occasion in a time window between the time based on the offset and the start slot, WUS monitoring may or may not be performed. When the UE does not perform WUS monitoring (i.e., when WUS monitoring is skipped), the UE wakes up in the next DRX-on duration and performs PDCCH monitoring. Thereafter, PDSCH may be received (or PUSCH transmitted) based on the PDCCH. The processor 2000 receives a first configuration message informing of a direction of resources of a slot, receives a second configuration message informing of a monitoring occasion for detecting a wake up signal (WUS) and based on that a first downlink control channel monitoring for detecting the WUS is not required as a resource constituting the monitoring occasion overlaps a resource indicated as an uplink by the first configuration message, performs a second downlink control channel monitoring in a next discontinuous reception (DRX)-on duration. The processor 2000 may be an example of the processors 102 and 202 of FIG. 1.”; Seo et al.; 0082)
(“Meanwhile, in NR, a maximum of 10 search space sets may be configured for one active bandwidth part (BWP). This has a purpose to monitor various transmission schemes and PDCCHs for different purposes and this may mean that it is not necessary to perform monitoring of all set search space sets when the UE wakes up. Therefore, method 2 can be classified as the following methods. The following methods may be implemented alone or in combination. Additionally, the network may select one of the following methods and instruct the UE (via higher layer signaling, etc.).”; Seo et al.; 0299)
(“Meanwhile, for each DL BWP configured to a UE in one serving cell, the UE may be provided with 10 (or less) search space sets. For each search space set, the UE may be provided with at least one of the following information.”; Seo et al.; 0191)
 (see FIGs. 29, 30)

As to claim 11:
Seo et al. discloses:
wherein the predetermined number of the one or more occasions is based on at least one of the following: ...,...,..., or a pre-determined value.
(“As described above, ‘monitoringSlotPeriodicityAndOffset’ of Table 8 may inform slots for PDCCH monitoring based on periodicity and offset. And it can be said that these slots correspond to an occasion for PDCCH monitoring. Also, ‘duration’ indicates consecutive slots in which the search space lasts at each occasion. In FIGS. 26, 261 and 262 can be referred to as PDCCH monitoring occasion configured by ‘monitoringSlotPeriodicityAndOffset’, and the search space lasts in three consecutive slots in each PDCCH monitoring occasion.”; Seo et al.; 0233)

As to claim 12:
Seo et al. discloses:
The first device, wherein the active time comprises at least one of: active time associated a discontinuous reception cycle, ...,....
(see FIG. 30)

As to claim 13:
Seo et al. discloses:
The first device, wherein the first device comprises a terminal device and the second device comprises a network device.
 (“In still another aspect, provided is a method of transmitting a downlink control channel by a base station. The method includes transmitting, to a user equipment (UE), a first configuration message informing of a direction of resources of a slot, transmitting, to the UE, a second configuration message informing of a monitoring occasion for detecting a wake up signal (WUS) and based on that a downlink control channel monitoring for detecting the WUS is not required to the UE as a resource constituting the monitoring occasion overlaps a resource indicated as an uplink by the first configuration message, transmitting a downlink control channel to the UE in a next discontinuous reception (DRX)-on duration.”; Seo et al.; 0010)

As to claim 14:
SeoA discloses:
A second device comprising:
at least one processor; and
at least one memory including computer program codes;
the at least one memory and the computer program codes are configured to, with the at least one processor, cause the second device to:
determine one or more occasions configured for detection of physical downlink control channel (PDCCH) transmission carrying a wake-up indication;
(where
FIG. 1 “second device 200” maps to “second device”,
FIG. 1 “second device 200” includes “processor”, “memory”, etc.
(“Referring to FIG. 26, the WUS monitoring occasion may be determined, for example, based on a message setting a search space (set). Here, the WUS may be a DCI format including a wake-up indication. For example, DCI format 2_6 is a DCI format used to notify the UE of power saving information outside the DRX active time. DCI format 2_6 may include, for example, a wake-up indication (1 bit), information related to dormancy of the secondary cell, and the like. This DCI format is transmitted through the PDCCH. Accordingly, the WUS monitoring may be expressed as one of PDCCH monitoring. An occasion to monitor such a WUS may be determined by a message setting a search space (set).”; Seo et al.; 0226)
(“In one aspect, provided is a method of monitoring a downlink control channel by a user equipment (UE). The method includes receiving a first configuration message informing of a direction of resources of a slot, receiving second configuration message informing of a monitoring occasion for detecting a wake up signal (WUS) and based on that a first downlink control channel monitoring for detecting the WUS is not required as a resource constituting the monitoring occasion overlaps a resource indicated as an uplink by the first configuration message, performing a second downlink control channel monitoring in a next discontinuous reception (DRX)-on duration.”; Seo et al.; 0008)
(“Referring to FIG. 30, WUS monitoring occasions 301, 302, and 303 may be configured for the UE. For example, WUS monitoring occasions may be set/instructed through a message for configuring the aforementioned search space (set).”; Seo et al.; 0290)
(“In addition, an uplink resource 304 may be configured for the UE. For example, the UE may be configured/instructed as an uplink for some or all of the symbols in the slot through the aforementioned tdd-UL-DL-ConfigurationCommon, tdd-UL-DL-ConfigurationDedicated, and the like.”; Seo et al.; 0291)
(“In this case, a portion overlapping with the uplink resource 304 may occur in a specific WUS monitoring occasion, for example, the WUS monitoring occasion 302 located before the second DRX-on duration. In this case, the UE does not perform PDCCH monitoring for WUS detection in the WUS monitoring occasion 302. And, in the second DRX-on duration, PDCCH monitoring for detecting a general DCI format other than WUS is performed. On the other hand, in other WUS monitoring occasions 301 and 303 that do not overlap the SSB resource 304, PDCCH monitoring for WUS detection is performed, and depending on the result, it may be determined whether to perform PDCCH monitoring in the corresponding DRX-on duration.”; Seo et al.; 0292)
(“As described above, ‘monitoringSlotPeriodicityAndOffset’ of Table 8 may inform slots for PDCCH monitoring based on periodicity and offset. And it can be said that these slots correspond to an occasion for PDCCH monitoring. Also, ‘duration’ indicates consecutive slots in which the search space lasts at each occasion. In FIGS. 26, 261 and 262 can be referred to as PDCCH monitoring occasion configured by ‘monitoringSlotPeriodicityAndOffset’, and the search space lasts in three consecutive slots in each PDCCH monitoring occasion.”; Seo et al.; 0233)
(where
 “An occasion to monitor such a WUS may be determined by a message setting a search space (set).”/”receiving second configuration message informing of a monitoring occasion for detecting a wake up signal (WUS)”/” the search space lasts in three consecutive slots in each PDCCH monitoring occasion” maps to “determine one or more occasions configured for detection of physical downlink control channel (PDCCH) transmission carrying a wake-up indication”, “message setting a search space (set)”/”second configuration message” maps to “determine one or more occasions”, “configuration” maps to “configured”, “PDCCH” maps to “for detection of...PDCCH”, “monitor a WUS” maps to “carrying a wake-up indication”

transmit to a first device information indicating the one or more occasions;
(where
“UE” maps to “first device”
“An occasion to monitor such a WUS may be determined by a message setting a search space (set).”/”receiving second configuration message informing of a monitoring occasion for detecting a wake up signal (WUS)” maps to “transmit to a first device information indicating the one or more occasions”

determine whether the first device is expected to monitor a predetermined number of the one or more occasions based on transmission information available at the first device at a first time point, wherein the predetermined number of the one or more occasions are after the first time point; and
(“In addition, a plurality of monitoring occasions may be set. In this case, if the first PDCCH monitoring for detecting the wake-up signal is not required in all of the plurality of monitoring occasions, the second PDCCH monitoring may be performed in the next discontinuous reception (DRX)-on duration. That is, when the first PDCCH monitoring cannot be performed due to all (valid) monitoring occasions (e.g., monitoring occasions located in front of the next DRX-on duration, but located within a certain time from the DRX-on duration) configured from the network overlap at least one of uplink resources, SSB resources, and LTE CRS resources, the second PDCCH monitoring may be performed in the next DRX-on duration.”; Seo et al.; 0288)
 (where
FIG. 29, S291/S292 maps to “transmission information available at a first time point”
“the search space lasts in three consecutive slots in each PDCCH monitoring occasion” maps to “predetermined number of one or more occasions”
“detecting the WUS is not required as a resource constituting the monitoring occasion overlaps a resource indicated as an uplink by the first configuration message” maps to “the one or more occasions overlap with active time of the first device”, where “overlaps” maps to “overlap”, “uplink by the first configuration message” maps to “with active time of the first device”
FIG. 29, S293/S294 are after S291/S293 which maps to “after the first time point”

receive uplink information from the first device based on a configuration which is determined based on whether the first device is expected to monitor the predetermined number of the at least one occasion.
(“However, in some cases, in a situation in which the terminal is set to monitor the WUS, it may be difficult for the terminal to monitor the WUS in the WUS monitoring occasion (This may be expressed that the terminal is not required to monitor the WUS in the WUS monitoring occasion). For example, a case may occur in which a resource corresponding to WUS monitoring occasions overlaps a resource to be used for essential signal reception, and in this case, it is difficult for the terminal to perform WUS monitoring even if WUS monitoring is set. In this case, ambiguity occurs between the terminal and the network because it is not prescribed how the terminal should operate in the next DRX cycle associated with the WUS monitoring occasion, and unnecessary wake-ups may occur or response latency may increase.”; Seo et al.; 0006)
(“Referring to FIG. 6, the processor 3000 may include a control information/data generation module 3010 and a transmission module 3020. The processor 3000 may execute methods described from the perspective of a transmitter among methods according to the present disclosure to be described later. For example, the processor 3000 may generate an offset based on the start slot of the discontinuous reception (DRX)-on duration, and then inform the terminal. In addition, a WUS monitoring occasion may be set to the terminal. It may transmit a WUS at least one of the WUS monitoring occasions. In the discontinuous reception (DRX)-on duration, a PDCCH including scheduling information may be transmitted, and a PDSCH may be transmitted or a PUSCH may be received based on the PDCCH. The processor 3000 transmits, to a user equipment (UE), a first configuration message informing of a direction of resources of a slot, transmits, to the UE, a second configuration message informing of a monitoring occasion for detecting a wake up signal (WUS) and based on that a downlink control channel monitoring for detecting the WUS is not required to the UE as a resource constituting the monitoring occasion overlaps a resource indicated as an uplink by the first configuration message, transmits a downlink control channel to the UE in a next discontinuous reception (DRX)-on duration. The processor 3000 may be an example of the processors 102 and 202 of FIG. 1.”; Seo et al.; 0084)
(where
“PUSCH transmitted”/”PUSCH may be received” maps to “receive uplink information”
 “first configuration message”/FIG. 29/S291 maps to “based on the configuration”
“ambiguity” associated with performing “a PDCCH including scheduling information may be transmitted, and a PDSCH may be transmitted or a PUSCH may be received based on the PDCCH” maps to “is expected to monitor the predetermined number of the at least one occasion”

Seo et al. teaches a device receiving a first configuration message for UL/DL resources for a slot, receiving a second configuration for monitoring for WUS, determining whether resource overlap between the first and second configuration messages, then the device skips monitoring for the WUS to a later occasion.

As to claim 15:
SeoA discloses:
wherein the at least one memory and the computer program codes are further configured to, with the at least one processor, cause the first device to:
in accordance with the determination that the predetermined number of the one or more occasions overlap with the active time of the first device, transmit the uplink information based on a first configuration associated with a discontinuous reception on duration timer being running.
(“The UE may know a starting point of a DRX cycle, a duration (duration time) of the DRX cycle, a starting point of an on-duration timer, and a duration of the on-duration timer according to a DRX configuration. Thereafter, the UE attempts reception/detection for scheduling information (i.e., PDCCH) within the on-duration of each DRX cycle (this may be represented that scheduling information is monitored).”; Seo et al.; 0216)
(see FIGs. 26, 30)

As to claim 16:
SeoA discloses:
The second device, wherein the at least one memory and the computer program codes are further configured to, with the at least one processor, cause the second device to:
in accordance with a determination that the predetermined number of the one or more occasions are not overlapping with the active time of the first device, receive the uplink information from the first device based on the non-overlapping occasions. 
(see FIGs 29 and 30)

As to claim 18:
Seo et al. discloses:
wherein the at least one memory and the computer program codes are further configured to, with the at least one processor, cause the first device to:
in accordance with a determination that the information transmitted in the one or more occasions is allowed to be different and that the predetermined number of the one or more occasions overlap with the active time of the first device, transmit the uplink information based on a first configuration associated with a discontinuous reception on duration timer being running. 
(“The UE may know a starting point of a DRX cycle, a duration (duration time) of the DRX cycle, a starting point of an on-duration timer, and a duration of the on-duration timer according to a DRX configuration. Thereafter, the UE attempts reception/detection for scheduling information (i.e., PDCCH) within the on-duration of each DRX cycle (this may be represented that scheduling information is monitored).”; Seo et al.; 0216)
(“Referring to FIG. 5, the processor 2000 may include a control channel monitoring unit 2010 and a data channel receiving unit 2020. The processor 2000 may execute methods (receiver's position) to be described later in the present disclosure. For example, the processor 2000 receives an offset based on the start slot of the discontinuous reception (DRX)-on duration, and depending on whether there is a WUS monitoring occasion in a time window between the time based on the offset and the start slot, WUS monitoring may or may not be performed. When the UE does not perform WUS monitoring (i.e., when WUS monitoring is skipped), the UE wakes up in the next DRX-on duration and performs PDCCH monitoring. Thereafter, PDSCH may be received (or PUSCH transmitted) based on the PDCCH. The processor 2000 receives a first configuration message informing of a direction of resources of a slot, receives a second configuration message informing of a monitoring occasion for detecting a wake up signal (WUS) and based on that a first downlink control channel monitoring for detecting the WUS is not required as a resource constituting the monitoring occasion overlaps a resource indicated as an uplink by the first configuration message, performs a second downlink control channel monitoring in a next discontinuous reception (DRX)-on duration. The processor 2000 may be an example of the processors 102 and 202 of FIG. 1.”; Seo et al.; 0082)
(“Meanwhile, in NR, a maximum of 10 search space sets may be configured for one active bandwidth part (BWP). This has a purpose to monitor various transmission schemes and PDCCHs for different purposes and this may mean that it is not necessary to perform monitoring of all set search space sets when the UE wakes up. Therefore, method 2 can be classified as the following methods. The following methods may be implemented alone or in combination. Additionally, the network may select one of the following methods and instruct the UE (via higher layer signaling, etc.).”; Seo et al.; 0299)
(“Meanwhile, for each DL BWP configured to a UE in one serving cell, the UE may be provided with 10 (or less) search space sets. For each search space set, the UE may be provided with at least one of the following information.”; Seo et al.; 0191)
 (see FIGs. 29, 30)

As to claim 20:
SeoA discloses:
A method, comprising:
receiving, at a first device from a second device, information indicating one or more occasions configured for detection of physical downlink control channel (PDCCH) transmission carrying a wake-up indication; 
(“Referring to FIG. 26, the WUS monitoring occasion may be determined, for example, based on a message setting a search space (set). Here, the WUS may be a DCI format including a wake-up indication. For example, DCI format 2_6 is a DCI format used to notify the UE of power saving information outside the DRX active time. DCI format 2_6 may include, for example, a wake-up indication (1 bit), information related to dormancy of the secondary cell, and the like. This DCI format is transmitted through the PDCCH. Accordingly, the WUS monitoring may be expressed as one of PDCCH monitoring. An occasion to monitor such a WUS may be determined by a message setting a search space (set).”; Seo et al.; 0226)
(“In one aspect, provided is a method of monitoring a downlink control channel by a user equipment (UE). The method includes receiving a first configuration message informing of a direction of resources of a slot, receiving second configuration message informing of a monitoring occasion for detecting a wake up signal (WUS) and based on that a first downlink control channel monitoring for detecting the WUS is not required as a resource constituting the monitoring occasion overlaps a resource indicated as an uplink by the first configuration message, performing a second downlink control channel monitoring in a next discontinuous reception (DRX)-on duration.”; Seo et al.; 0008)
(“Referring to FIG. 30, WUS monitoring occasions 301, 302, and 303 may be configured for the UE. For example, WUS monitoring occasions may be set/instructed through a message for configuring the aforementioned search space (set).”; Seo et al.; 0290)
(“In addition, an uplink resource 304 may be configured for the UE. For example, the UE may be configured/instructed as an uplink for some or all of the symbols in the slot through the aforementioned tdd-UL-DL-ConfigurationCommon, tdd-UL-DL-ConfigurationDedicated, and the like.”; Seo et al.; 0291)
(“In this case, a portion overlapping with the uplink resource 304 may occur in a specific WUS monitoring occasion, for example, the WUS monitoring occasion 302 located before the second DRX-on duration. In this case, the UE does not perform PDCCH monitoring for WUS detection in the WUS monitoring occasion 302. And, in the second DRX-on duration, PDCCH monitoring for detecting a general DCI format other than WUS is performed. On the other hand, in other WUS monitoring occasions 301 and 303 that do not overlap the SSB resource 304, PDCCH monitoring for WUS detection is performed, and depending on the result, it may be determined whether to perform PDCCH monitoring in the corresponding DRX-on duration.”; Seo et al.; 0292)
(“As described above, ‘monitoringSlotPeriodicityAndOffset’ of Table 8 may inform slots for PDCCH monitoring based on periodicity and offset. And it can be said that these slots correspond to an occasion for PDCCH monitoring. Also, ‘duration’ indicates consecutive slots in which the search space lasts at each occasion. In FIGS. 26, 261 and 262 can be referred to as PDCCH monitoring occasion configured by ‘monitoringSlotPeriodicityAndOffset’, and the search space lasts in three consecutive slots in each PDCCH monitoring occasion.”; Seo et al.; 0233)
(where
 “UE” maps to “first device”
“second device 200”/FIG. 1 maps to “second device”
“An occasion to monitor such a WUS may be determined by a message setting a search space (set).”/”receiving second configuration message informing of a monitoring occasion for detecting a wake up signal (WUS)”/” the search space lasts in three consecutive slots in each PDCCH monitoring occasion” maps to “receive, from a second device, information indicating one or more occasions configured for detection of physical downlink control channel (PDCCH) transmission carrying a wake-up indication”, “message setting a search space (set)”/”second configuration message” maps to “receive, from a second device, information indicating one or more occasions”, “configuration” maps to “configured”, “PDCCH” maps to “for detection of...PDCCH”, “monitor a WUS” maps to “carrying a wake-up indication”

determining, based on transmission information available at a first time point, whether a predetermined number of the one or more occasions overlap with active time of the first device, wherein the predetermined number of the one or more occasions are after the first time point;
 (“In addition, a plurality of monitoring occasions may be set. In this case, if the first PDCCH monitoring for detecting the wake-up signal is not required in all of the plurality of monitoring occasions, the second PDCCH monitoring may be performed in the next discontinuous reception (DRX)-on duration. That is, when the first PDCCH monitoring cannot be performed due to all (valid) monitoring occasions (e.g., monitoring occasions located in front of the next DRX-on duration, but located within a certain time from the DRX-on duration) configured from the network overlap at least one of uplink resources, SSB resources, and LTE CRS resources, the second PDCCH monitoring may be performed in the next DRX-on duration.”; Seo et al.; 0288)
 (where
FIG. 29, S291/S292 maps to “transmission information available at a first time point”
“the search space lasts in three consecutive slots in each PDCCH monitoring occasion” maps to “predetermined number of one or more occasions”
“detecting the WUS is not required as a resource constituting the monitoring occasion overlaps a resource indicated as an uplink by the first configuration message” maps to “the one or more occasions overlap with active time of the first device”, where “overlaps” maps to “overlap”, “uplink by the first configuration message” maps to “with active time of the first device”
FIG. 29, S293/S294 are after S291/S293 which maps to “after the first time point”

determining a configuration for transmitting uplink information based on the determination; and 
 (“Referring to FIG. 5, the processor 2000 may include a control channel monitoring unit 2010 and a data channel receiving unit 2020. The processor 2000 may execute methods (receiver's position) to be described later in the present disclosure. For example, the processor 2000 receives an offset based on the start slot of the discontinuous reception (DRX)-on duration, and depending on whether there is a WUS monitoring occasion in a time window between the time based on the offset and the start slot, WUS monitoring may or may not be performed. When the UE does not perform WUS monitoring (i.e., when WUS monitoring is skipped), the UE wakes up in the next DRX-on duration and performs PDCCH monitoring. Thereafter, PDSCH may be received (or PUSCH transmitted) based on the PDCCH. The processor 2000 receives a first configuration message informing of a direction of resources of a slot, receives a second configuration message informing of a monitoring occasion for detecting a wake up signal (WUS) and based on that a first downlink control channel monitoring for detecting the WUS is not required as a resource constituting the monitoring occasion overlaps a resource indicated as an uplink by the first configuration message, performs a second downlink control channel monitoring in a next discontinuous reception (DRX)-on duration. The processor 2000 may be an example of the processors 102 and 202 of FIG. 1.”; Seo et al.; 0082)
(“However, in some cases, in a situation in which the terminal is set to monitor the WUS, it may be difficult for the terminal to monitor the WUS in the WUS monitoring occasion (This may be expressed that the terminal is not required to monitor the WUS in the WUS monitoring occasion). For example, a case may occur in which a resource corresponding to WUS monitoring occasions overlaps a resource to be used for essential signal reception, and in this case, it is difficult for the terminal to perform WUS monitoring even if WUS monitoring is set. In this case, ambiguity occurs between the terminal and the network because it is not prescribed how the terminal should operate in the next DRX cycle associated with the WUS monitoring occasion, and unnecessary wake-ups may occur or response latency may increase.”; Seo et al.; 0006)
(where
Due to the “ambiguity”, “UE does not perform WUS monitoring (i.e., when WUS monitoring is skipped), the UE wakes up in the next DRX-on duration and performs PDCCH monitoring. Thereafter, PDSCH may be received (or PUSCH transmitted) based on the PDCCH” and selects the “first configuration message” which maps to “determine...based on the determination”, where “first configuration message” as noted in FIG. 29/S291 maps “configuration for transmitting uplink information”, “PUSCH transmitted” maps to “transmitting uplink information”

transmitting the uplink information to the second device based on the configuration.
 (where
“PUSCH transmitted” maps to “transmit the uplink information”
“second device”/FIG. 1 maps to “second device”
“first configuration message”/FIG. 29/S291 maps to “based on the configuration”

Seo et al. teaches a device receiving a first configuration message for UL/DL resources for a slot, receiving a second configuration for monitoring for WUS, determining whether resource overlap between the first and second configuration messages, then the device skips monitoring for the WUS to a later occasion.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. US 20220264460 embodiment #A (hereinafter “SeoA”) in view of Seo et al. US 20220264460 embodiment #A (hereinafter “SeoB”).

As to claim 2:
SeoA as described above does not explicitly teach:
wherein the transmission information available at the first time point comprises at least one of the following: ..., an assignment, ..., ..., and ....

However, SeoB further teaches a schedule capability which includes:
wherein the transmission information available at the first time point comprises at least one of the following: ..., an assignment, ..., ..., and ....
(“Referring to FIG. 27, the UE receives configuration information related to the WUS monitoring method (S271). The configuration information may indicate, for example, method 1 described above. The UE determines whether WUS monitoring can be performed on the resources at the scheduled time of WUS monitoring (S272). For example, it may be determined whether the corresponding resource is indicated as the uplink by the above-mentioned higher layer signal.”; Seo et al.; 0269)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the schedule capability of SeoB into SeoA.  By modifying the processing of SeoA to include the schedule capability as taught by the processing of SeoB, the benefits of improved efficiency (Seo et al.; 0005) with reduced unnecessary PDCCH monitoring (SeoB; 0300) are achieved.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. US 20220264460 embodiment #A (hereinafter “SeoA”) in view of Liao et al US 20200107266.

As to claim 3:
SeoA as described above does not explicitly teach:
wherein the PDCCH transmission is addressed to a power saving radio network temporary identifier.

However, Liao et al. further teaches a power saving RNTI capability which includes:
wherein the PDCCH transmission is addressed to a power saving radio network temporary identifier.
(“FIG. 9 is a diagram 900 illustrating a PDCCH payload 904 that may be carried by the power saving signal 710-1. In this example, the DCI data in the PDCCH payload 904 are divided into DCI sections 910-1 to 910-5, which are directed to the UEs 704-1 to 704-5, respectively. The PDCCH payload 904 also includes a CRC 920, which is calculated based on bits of the DCI sections 910-1 to 910-5, collectively. The PDCCH payload 904 may be scrambled by a Radio Network Temporary Identifier (RNTI) designated for the power saving signal.”; Liao et al.; 0076)
(“Further, the base station 702 may transmit a power saving signal in a set of resource elements at configured locations prior to a corresponding DRX cycle of the UE 704-1. The power saving signal may include an indication of a bandwidth part to which the first UE is to be switched. The power saving signal may include an indication that aperiodic tracking reference signals are to be transmitted. The power saving signal may include an indication that a bandwidth part on a carrier of the first UE is a dormant bandwidth part. The power saving signal may include an indication of a carrier for which the values of the first set of power configuration parameters are to be applied. The power saving signal may include at least one of an indication of the values of the first set of power configuration parameters and a wake-up indication. The wake-up indication may indicate whether there are data directed (addressed) to the UE 704-1 to be transmitted in the ON duration of the corresponding DRX cycle. The wake-up indication may indicate that the first UE stays awake in an ON duration in a DRX cycle subsequent to the Layer 1 signaling. The wake-up indication may indicate that the first UE stays awake in ON durations of a group of consecutive DRX cycles subsequent to the Layer 1 signaling. In this example, the base station 702 transmits a power saving signal 710-1 to the UE 704-1 prior to the DRX cycle 720-1.”; Liao et al.; 0059)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the power saving RNTI capability of Liao et al. into SeoA.  By modifying the processing of SeoA to include the power saving RNTI capability as taught by the processing of Liao et al., the benefits of improved efficiency (Seo et al.; 0005) with increased chance for sleep (Liao et al.; 0096) are achieved.

Claim(s) 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. US 20220264460 embodiment #A (hereinafter “SeoA”) in view of Shi WO 2021087675 (citations are from English translation) and Iyer et al. US 20220039009.

As to claim 6:
SeoA as described above does not explicitly teach:
wherein the at least one memory and the computer program codes are further configured to, with the at least one processor, cause the first device to: in accordance with the determination that the predetermined number of the one or more occasions are not overlapping with the active time of the first device, based on a second configuration associated with a discontinuous reception on duration timer not being running.

However, Shi further teaches a non-overlapping capability which includes:
wherein the at least one memory and the computer program codes are further configured to, with the at least one processor, cause the first device to: in accordance with the determination that the predetermined number of the one or more occasions are not overlapping with the active time of the first device, ...based on a second configuration associated with a discontinuous reception on duration timer not being running.
(“In some embodiments, for scenarios where the WUS monitoring timing and the discontinuous reception activation period overlap in the time domain, the indication information is used to instruct the terminal device to perform the WUS monitoring timing and the discontinuous reception activation period. Partially monitor WUS at non-overlapping WUS monitor timing in the time domain;”; Shi, p.10, top of page)
(“The power saving signal (power saving signal) is introduced in the NR system, that is, the terminal device will blindly check the PDCCH-based power saving signal (PDCCH-WUS) at a fixed offset before starting DRX-onduration Timer. If the PDCCH is detected -WUS and this WUS indicates that the terminal device should start DRX-onduration Timer. In other cases than the above, the terminal device does not start DRX-onduration Timer.”; p.4, middle of page)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the non-overlapping capability of Shi into SeoA.  By modifying the processing of SeoA to include the non-overlapping capability as taught by the processing of Shi, the benefits of improved efficiency (Seo et al.; 0005) with improved WUS (Shi; p.7, bottom of page) are achieved.

However, Iyer et al. further teaches a transmit capability which includes:
transmit the uplink information
(“On receiving a wake-up signal, prior to the start of the OnDuration in BWP.sub.2, the UE may prepare to receive and transmit in BWP.sub.2 and therefore may perform one or more of the following on BWP.sub.2 in the time gap between reception of the wake-up signal and OnDuration on BWP.sub.2: 1) fine synchronization using TRS or PT-RS or other RS such as CSI-RS, DMRS, SSB; 2) beam training; or aperiodic CSI measurement and reporting—The wakeup signal may provide an UL grant triggering aperiodic CSI measurement such may be a DCI such as a format 0_1.”; Iyer et al.; 0200)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the transmit capability of Iyer et al. into SeoA.  By modifying the processing of SeoA to include the transmit capability as taught by the processing of Iyer et al., the benefits of improved efficiency (Seo et al.; 0005) with reduced buffer requirements (Iyer et al.; 0208) are achieved.

As to claim 19:
SeoA as described above does not explicitly teach:
wherein the at least one memory and the computer program codes are further configured to, with the at least one processor, cause the first device to: in accordance with the determination that the predetermined number of the one or more occasions are not overlapping with the active time of the first device, based on a second configuration associated with a discontinuous reception on duration timer not being running.

However, Shi further teaches a non-overlapping capability which includes:
wherein the at least one memory and the computer program codes are further configured to, with the at least one processor, cause the first device to: in accordance with the determination that the predetermined number of the one or more occasions are not overlapping with the active time of the first device, ...based on a second configuration associated with a discontinuous reception on duration timer not being running.
(“In some embodiments, for scenarios where the WUS monitoring timing and the discontinuous reception activation period overlap in the time domain, the indication information is used to instruct the terminal device to perform the WUS monitoring timing and the discontinuous reception activation period. Partially monitor WUS at non-overlapping WUS monitor timing in the time domain;”; Shi, p.10, top of page)
(“The power saving signal (power saving signal) is introduced in the NR system, that is, the terminal device will blindly check the PDCCH-based power saving signal (PDCCH-WUS) at a fixed offset before starting DRX-onduration Timer. If the PDCCH is detected -WUS and this WUS indicates that the terminal device should start DRX-onduration Timer. In other cases than the above, the terminal device does not start DRX-onduration Timer.”; p.4, middle of page)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the non-overlapping capability of Shi into SeoA.  By modifying the processing of SeoA to include the non-overlapping capability as taught by the processing of Shi, the benefits of improved efficiency (Seo et al.; 0005) with improved WUS (Shi; p.7, bottom of page) are achieved.

However, Iyer et al. further teaches a transmit capability which includes:
transmit the uplink information
(“On receiving a wake-up signal, prior to the start of the OnDuration in BWP.sub.2, the UE may prepare to receive and transmit in BWP.sub.2 and therefore may perform one or more of the following on BWP.sub.2 in the time gap between reception of the wake-up signal and OnDuration on BWP.sub.2: 1) fine synchronization using TRS or PT-RS or other RS such as CSI-RS, DMRS, SSB; 2) beam training; or aperiodic CSI measurement and reporting—The wakeup signal may provide an UL grant triggering aperiodic CSI measurement such may be a DCI such as a format 0_1.”; Iyer et al.; 0200)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the transmit capability of Iyer et al. into SeoA.  By modifying the processing of SeoA to include the transmit capability as taught by the processing of Iyer et al., the benefits of improved efficiency (Seo et al.; 0005) with reduced buffer requirements (Iyer et al.; 0208) are achieved.

Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. US 20220264460 embodiment #A (hereinafter “SeoA”) in view of Seo et al. US 20220150836 (hereinafter “Seo2”).

As to claim 9:
Seo et al. discloses:
wherein the at least one memory and the computer program codes are further configured to, with the at least one processor, cause the first device to:
in accordance with a determination that information transmitted in the one or more occasions ...and that at least one of the one or more occasions does not overlap with the active time of the first device, detect at least one PDCCH transmission during the at least one non-overlapping occasion, and transmit the uplink information to the second device based on the detected at least one PDCCH transmission.
(“Referring to FIG. 5, the processor 2000 may include a control channel monitoring unit 2010 and a data channel receiving unit 2020. The processor 2000 may execute methods (receiver's position) to be described later in the present disclosure. For example, the processor 2000 receives an offset based on the start slot of the discontinuous reception (DRX)-on duration, and depending on whether there is a WUS monitoring occasion in a time window between the time based on the offset and the start slot, WUS monitoring may or may not be performed. When the UE does not perform WUS monitoring (i.e., when WUS monitoring is skipped), the UE wakes up in the next DRX-on duration and performs PDCCH monitoring. Thereafter, PDSCH may be received (or PUSCH transmitted) based on the PDCCH. The processor 2000 receives a first configuration message informing of a direction of resources of a slot, receives a second configuration message informing of a monitoring occasion for detecting a wake up signal (WUS) and based on that a first downlink control channel monitoring for detecting the WUS is not required as a resource constituting the monitoring occasion overlaps a resource indicated as an uplink by the first configuration message, performs a second downlink control channel monitoring in a next discontinuous reception (DRX)-on duration. The processor 2000 may be an example of the processors 102 and 202 of FIG. 1.”; Seo et al.; 0082)
(see FIGs. 29, 30)

Seo et al. as described above does not explicitly teach:
is the same

However, Seo2 further teaches a same capability which includes:
is the same
(“The present disclosure proposes a wake up signal (WUS) monitoring method and an apparatus using the method. The WUS may be provided in the form of a DCI format and may be transmitted through a PDCCH. Accordingly, WUS monitoring may have the same meaning as monitoring PDCCH to detect the DCI format.”; Seo et al.; 0163)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the same capability of Seo2 into SeoA. By modifying the processing of SeoA to include the same capability as taught by the processing of Seo2, the benefits of improved efficiency (SeoA; 0005) with reduced unnecessary PDCCH monitoring (Seo2; 0251) are achieved.

As to claim 17:
Seo et al. discloses:
wherein the at least one memory and the computer program codes are further configured to, with the at least one processor, cause the first device to:
in accordance with a determination that information transmitted in the one or more occasions ...and that at least one of the one or more occasions does not overlap with the active time of the first device, detect at least one PDCCH transmission during the at least one non-overlapping occasion, and transmit the uplink information to the second device based on the detected at least one PDCCH transmission.
(“Referring to FIG. 5, the processor 2000 may include a control channel monitoring unit 2010 and a data channel receiving unit 2020. The processor 2000 may execute methods (receiver's position) to be described later in the present disclosure. For example, the processor 2000 receives an offset based on the start slot of the discontinuous reception (DRX)-on duration, and depending on whether there is a WUS monitoring occasion in a time window between the time based on the offset and the start slot, WUS monitoring may or may not be performed. When the UE does not perform WUS monitoring (i.e., when WUS monitoring is skipped), the UE wakes up in the next DRX-on duration and performs PDCCH monitoring. Thereafter, PDSCH may be received (or PUSCH transmitted) based on the PDCCH. The processor 2000 receives a first configuration message informing of a direction of resources of a slot, receives a second configuration message informing of a monitoring occasion for detecting a wake up signal (WUS) and based on that a first downlink control channel monitoring for detecting the WUS is not required as a resource constituting the monitoring occasion overlaps a resource indicated as an uplink by the first configuration message, performs a second downlink control channel monitoring in a next discontinuous reception (DRX)-on duration. The processor 2000 may be an example of the processors 102 and 202 of FIG. 1.”; Seo et al.; 0082)
(see FIGs. 29, 30)

Seo et al. as described above does not explicitly teach:
is the same

However, Seo2 further teaches a same capability which includes:
is the same
(“The present disclosure proposes a wake up signal (WUS) monitoring method and an apparatus using the method. The WUS may be provided in the form of a DCI format and may be transmitted through a PDCCH. Accordingly, WUS monitoring may have the same meaning as monitoring PDCCH to detect the DCI format.”; Seo et al.; 0163)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the same capability of Seo2 into SeoA. By modifying the processing of SeoA to include the same capability as taught by the processing of Seo2, the benefits of improved efficiency (SeoA; 0005) with reduced unnecessary PDCCH monitoring (Seo2; 0251) are achieved.

Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20210105722 – teaches sending a DCI with PS-RNTI (see para. 0172).
US 20220110054 – teaches PS-PDCCH associated with overlap (see para. 0244).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464